52 F.3d 322NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
In re:  Norman Allan RIDGWAY, Petitioner.
No. 95-8002.
United States Court of Appeals, Fourth Circuit.
Submitted:  March 15, 1995Decided:  April 18, 1995

Norman Allan Ridgway, Petitioner Pro Se.
Before RUSSELL and WILLIAMS, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Norman Allan Ridgway petitions this Court for a writ of mandamus to compel a state court judge to docket and answer his pleading requesting return of money confiscated at the time of his arrest.  This Court will not direct the action of state actors through mandamus.  Gurley v. Superior Ct. of Mecklenburg Cty., 411 F.2d 586, 587 (4th Cir.1969).


2
Accordingly, although we grant leave to proceed in forma pauperis, we deny the petition for writ of mandamus.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

PETITION DENIED